           Case 1:18-vv-01926-UNJ Document 30 Filed 03/09/20 Page 1 of 2




    In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 18-1926V
                                         UNPUBLISHED


    JANNICA PARASCHIV,                                        Chief Special Master Corcoran

                         Petitioner,                          Filed: February 7, 2020
    v.
                                                              Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                   Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                           Table Injury; Tetanus Diphtheria
                                                              acellular Pertussis (Tdap) Vaccine;
                        Respondent.                           Shoulder Injury Related to Vaccine
                                                              Administration (SIRVA)


Theodore J. Hong, Maglio Christopher & Toale, PA, Seattle, WA, for petitioner.

Christine Mary Becer, U.S. Department of Justice, Washington, DC, for respondent.

                                     RULING ON ENTITLEMENT1

        On December 17, 2018, Jannica Paraschiv filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et
seq.,2 (the “Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related
to vaccine administration (“SIRVA”) as a result of a tetanus-diphtheria-acellular
pertussis (“Tdap”) vaccine administered on March 24, 2017. Petition at 1. The case
was assigned to the Special Processing Unit of the Office of Special Masters.

      On January 31, 2020, Respondent filed his Rule 4(c) report in which he
concedes that Petitioner is entitled to compensation in this case. Respondent’s Rule

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). This means the ruling will be available to anyone with access to
the internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to
redact medical or other information, the disclosure of which would constitute an unwarranted invasion of
privacy. If, upon review, I agree that the identified material fits within this definition, I will redact such
material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:18-vv-01926-UNJ Document 30 Filed 03/09/20 Page 2 of 2



4(c) Report at 1. Specifically, Respondent concludes “that petitioner’s claim meets the
Table criteria for SIRVA.” Id. at 3. Respondent further agrees that “the records show
that the case was timely filed, that the vaccine was received in the United States, and
that petitioner satisfies the statutory severity requirement by suffering the residual
effects or complications of her injury for more than six months after vaccine
administration.” Id.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                           2
